DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 2 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or teach in combination an internal combustion system comprising: an engine; a cooling circulation mechanism that circulates a coolant to the engine while cooling the coolant, the coolant adapted to cool the engine and containing ethylene glycol; a temperature sensor that measures a temperature of the coolant having passed through the engine; and a control device having: a measuring unit that measures an accumulated amount of time by measuring an amount of time when the temperature of the coolant measured by the temperature sensor is equal to or higher than a defined temperature and accumulating the amount of time measured; a determination unit that determines that the coolant needs to be exchanged when the accumulated amount of time measured reaches or exceeds an upper-limit accumulated amount of time; and a setting unit that sets the upper-limit accumulated amount of time for determination by the determination unit in accordance with a type of metal forming a flow channel where the coolant flows in the cooling circulation mechanism.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899. The examiner can normally be reached Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LONG T TRAN/Primary Examiner, Art Unit 3747